Citation Nr: 0941244	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  08-34 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
establish basic eligibility to nonservice-connected pension 
benefits.


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served in the New Philippine Scouts from August 
1946 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2008, a 
statement of the case was issued in October 2008, and a 
substantive appeal was received in November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In January 2005, the Board denied the Veteran's request 
to reopen a claim to establish basic eligibility to 
nonservice-connected pension benefits.  The Veteran did not 
file an appeal.

2.  Evidence received since the January 2005 decision does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2005 Board decision, which denied the 
Veteran's request to reopen a claim to establish basic 
eligibility for nonservice-connected pension benefits, is 
final.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104 (2009).

2.  New and material evidence has not been received since the 
Board's January 2005 decision; the claim for basic 
eligibility for nonservice-connected pension benefits is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

I. Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The record shows that the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal in letters dated in March 2004, 
August 2005, October 2005, January 2006, and April 2007.  In 
November 2007, the appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with VCAA with regard to new 
and material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In this case, August 2005, October 2005, January 2006, and 
April 2007 notices informed the claimant of what evidence was 
necessary to establish entitlement to the claim on appeal.  
Further, October 2005 and November 2007 notices informed the 
appellant of what constitutes new and material evidence; 
therefore, the requirements set forth in Kent have been 
satisfied.

Nevertheless, the Board finds that entitlement to nonservice-
connected pension benefits could not have been awarded as a 
matter of law, since the legal criteria for eligibility for 
nonservice-connected pension benefits have not been met.  See 
38 U.S.C.A. § 101, 107, 1521; 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41.  The Veteran's WD AGO Form 53 (Enlistment 
Record and Report of Separation) shows that he served as a 
member of the New Philippine Scouts from August 1946 to March 
1949; additionally, the Veteran has not contended that these 
dates are incorrect, and there is nothing of record to 
suggest otherwise. 

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the appellant has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The appellant's service personnel and medical records are 
unavailable and, according to the National Personnel Records 
Center, may have been destroyed in a fire that occurred at 
their facility in 1973.  In cases where records once in the 
hands of the government are lost, there is a heightened 
obligation to explain the Board's findings and conclusions, 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The Board finds that the record, as it stands, 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent 
evidence has been identified by the claimant.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant to notify and assist him have been 
fulfilled with respect to the issue on appeal and the 
appellant is not prejudiced by a decision on the claim at 
this time.



New and Material Evidence

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7266, and the claim may only be reopened through 
the receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The appellant's request to reopen his claim was received in 
November 2007, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Nonservice-connected Pension Benefits

The Veteran served in the New Philippine Scouts from August 
1946 to March 1949, and seeks VA nonservice-connected pension 
benefits.

The law authorizes the payment of a pension to a Veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from nonservice-connected disability not 
due to the Veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
Veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term "Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  The term "Veteran of 
any war" means any Veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. § 
3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity compensation 
and burial allowances, except for those inducted between 
October 6, 1945 and June 30, 1947, inclusive, which are 
included for compensation benefits, but not for pension 
benefits.  Service in the Commonwealth Army of the 
Philippines from and after the dates and hours when called 
into service of the Armed Forces of the United States by 
orders issued from time to time by the General Officer, U.S. 
Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for 
compensation benefits, but not for pension benefits.  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included for compensation benefits, but not for pension or 
burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and 
(d).  Active service will be the period certified by the 
service department.  38 C.F.R. § 3.9 (a) and (d).

Title 38 of the United States Code authorizes the Secretary 
of Veterans Affairs (Secretary) to prescribe the nature of 
proof necessary to establish entitlement to Veterans' 
benefits.  See 38 U.S.C.A. § 501(a)(1).  Under that 
authority, the Secretary has promulgated, inter alia, 38 
C.F.R. §§ 3.41 and 3.203(a), (c), to govern the conditions 
under which the VA may extend Veterans' benefits based upon 
service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus status as a Veteran for VA 
benefits purposes) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  
See 38 C.F.R. §§ 3.41 (authorizing Veteran status for 
Philippine Veterans "from the date certified by the Armed 
Forces [of the United States]"); 3.203(a) (requiring service 
department documentation of service where available); 
3.203(c) (requiring service department verification of 
service where documentation is not available).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department.  A copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody; and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, VA shall request verification of service from a 
service department.  38 C.F.R. § 3.203.

With regard to Philippine service, certifications by the 
service department will be accepted as establishing periods 
of recognized service as a Philippine Scout, a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States, or as a guerrilla.  Moreover, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, if the United States service department 
declines to verify the claimed service, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

In summary, under 38 C.F.R. §§ 3.40 and 3.203, a claimant is 
not eligible for VA benefits based on Philippine service 
unless a United States service department documents or 
certifies his or her service.  Id.

Facts and Analysis

In January 2005, the Board denied the Veteran's request to 
reopen a claim to establish legal entitlement to nonservice-
connected pension benefits.  The Board explained that the 
Veteran was not eligible for a nonservice-connected pension 
because the benefit was not extended to Veterans who served 
with the Philippine Commonwealth Army, recognized guerrillas, 
or special Philippine Scouts who enlisted under Public Law 
190, 79th Congress.  The veteran did not file an appeal.  

In July 2008, the RO readjudicated and denied the Veteran's 
claim for entitlement to nonservice-connected pension 
benefits without determining whether new and material 
evidence had been received.  The Board must nevertheless 
consider whether new and material evidence has been received.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board also notes that the RO further denied the claim in 
October 2008, as reflected by the statement of the case.

The evidence of record at the time of the January 2005 Board 
decision which pertained to the Veteran's dates and type of 
service included the Veteran's VA application, his WD AGO 
Form 53 reflecting service in the Philippine Scouts from 
August 1946 to March 1949, a Certificate of Military Service 
(NA Form 13038) verifying service in the Army of the United 
States Philippine Scouts from August 1946 to March 1949 
(provided by the National Personnel Records Center in October 
2003), an executed NA Form 13075 (Questionnaire About 
Military Service) reflecting service from August 1946 to 
March 1949, and numerous statements submitted by the Veteran 
reflecting service from August 1946 to March 1949.

Evidence received since the January 2005 decision includes a 
VA application, certification from the National Personnel 
Records Center (dated in November 2007) verifying service 
from August 1946 to March 1949, and numerous statements 
submitted by the Veteran reflecting service from August 1946 
to March 1949.

The Board notes that while the evidence is new, in that the 
evidence had not been previously submitted, the evidence was 
cumulative and redundant of the evidence considered in the 
January 2005 denial, as it was already known that the Veteran 
served in the New Philippine Scouts from August 1946 to March 
1949.

Also submitted were copies of the Veteran's WD AGO Form 53.  
The Board notes that this evidence is duplicative of the 
evidence considered during the January 2005 decision and is 
therefore not new.

Accordingly, the Board finds that the evidence of record 
after the January 2005 Board decision does not relate to an 
unestablished fact necessary to substantiate the appellant's 
claim for nonservice-connected pension benefits, as it is 
cumulative and redundant, and it does not raise a reasonable 
possibility of substantiating the claim to reopen.  Moreover, 
the appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  For these reasons, the Board concludes that the 
appellant has not presented new and material evidence to 
reopen his claim for nonservice-connected pension benefits.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156. 

The Board stresses to the Veteran that in order to reopen his 
claim there must be new and material evidence in the context 
of the reason for the prior final denial. In this regard, the 
Board notes that the October 2003 and November 2007 
certifications from the National Personnel Records Center 
indicate that the appellant had no qualifying service, are 
binding on VA.  Furthermore, the Veteran's WD AGO Form 53, 
which reflects service in the Philippine Scouts from August 
1946 to March 1949, also indicates that the appellant had no 
qualifying service for pension benefits.  The appellant's 
service in the New Philippine Scouts does not constitute 
active duty in the United States Armed Forces for pension 
benefit purposes because his service with the Philippine 
Scouts began in August 1946.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.  Such evidence shows that the Veteran does not 
meet the basic eligibility requirements for VA pension 
benefits; as such, the claim lacks legal entitlement under 
the applicable provisions.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).  To reopen his claim he must submit new 
evidence which suggests that he does have basic eligibility 
for VA pension.  


ORDER

New and material evidence has not been received to reopen the 
claim for basic eligibility for nonservice-connected pension 
benefits.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


